USDC IN/ND case 3:21-cv-00279-DRL-MGG document 4 filed 05/13/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JEREMY A. WINNERS,

                Petitioner,

                       v.                            CAUSE NO. 3:21-CV-279-DRL-MGG

 WARDEN,

                Respondent.

                                   OPINION AND ORDER

       Jeremy A. Winners, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-20-11-237)) at the Miami Correctional Facility

in which a disciplinary hearing officer (DHO) found him guilty of unauthorized

possession of property in violation of Indiana Department of Correction Offense 215.

Following a hearing, he was sanctioned with a loss of ninety days of earned credit time

and a demotion in credit class. Pursuant to Section 2254 Habeas Corpus Rule 4, the court

must dismiss the petition “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.”

       Mr. Winners argues that the hearing officer should not have sanctioned him with

restitution in the amount of six hundred dollars. “[A] habeas corpus petition must attack

the fact or duration of one’s sentence; if it does not, it does not state a proper basis for

relief under § 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009). Because this

argument does not relate to the fact or duration of his sentence, this claim is not a basis

for habeas relief.
USDC IN/ND case 3:21-cv-00279-DRL-MGG document 4 filed 05/13/21 page 2 of 3


          Mr. Winners also argues that he is entitled to habeas relief because correctional

staff did not serve him with the conduct report within seven days from the date of the

incident as required by departmental policy. Service within this timeframe is not listed

among the requirements for procedural due process for prison disciplinary proceedings

enumerated in Wolff v. McDonnell, 418 U.S. 539 (1974), and the United States Supreme

Court has indicated that this list of requirements is exhaustive. White v. Indiana Parole Bd.,

266 F.3d 759, 768 (7th Cir. 2001) (citing Baxter v. Palmigiano, 425 U.S. 308, 324 (1976)).

Further, the failure to follow departmental policy does not rise to the level of a

constitutional violation. Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“state-law violations

provide no basis for federal habeas relief”); Keller v. Donahue, 271 F. App’x 531, 532 (7th

Cir. 2008) (finding that inmate’s claim that prison failed to follow internal policies had

“no bearing on his right to due process”). Therefore, this claim is not a basis for habeas

relief.

          Because Mr. Winners has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Mr. Winners wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in

forma pauperis on appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an

appeal in this case could not be taken in good faith.

          For these reasons, the court:

          (1) DENIES the habeas corpus petition (ECF 1);

          (2) DIRECTS the clerk to enter judgment and close this case; and


                                              2
USDC IN/ND case 3:21-cv-00279-DRL-MGG document 4 filed 05/13/21 page 3 of 3


     (3) DENIES Jeremy A. Winners leave to proceed in forma pauperis on appeal.

     SO ORDERED.

     May 13, 2021                           s/ Damon R. Leichty
                                            Judge, United States District Court




                                        3
